DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex parte Quayle
This application is in condition for allowance except for the objections to the claims below. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Claim Objections
Claim 1 is objected to because “a middle” on line 4 should be changed to “the middle”, “covered on” on line 9 should be changed to “covering”, “with” on line 10 should be deleted, “in processes of” on lines 14-15 should be changed to “when”, “rotating” on line 15 should be changed to “rotates”, and “moving” on line 16 should be changed to “moves”.   
Claim 5 is objected to because “with” on line 3 should be deleted. 

Claim 9 is objected to because “a middle” on line 4 should be changed to “the middle”, “with” on line 10 should be deleted, “in processes” on lines 14-15 should be changed to “when”, “rotating” on line 15 should be changed to “rotates”, “moving” on line 16 should be changed to “moves”, “surrounding upward” on line 20 should be changed to “surrounding” or something similar, and “shell, the” on line 22 should be changed to “shell, wherein the”.
Claim 13 is objected to because “with” on line 3 should be deleted.
Claim 14 is objected to because “of the limiting” on line 4 should be changed to “of limiting”.
Claim 19 is objected to because “in processes” on lines 15-16 should be changed to “when”, “rotating” on line 16 should be changed to “rotates”, “moving” should be changed to “moves”.
Claim 20 is objected to because “of the limiting” on line 5 should be changed to “of limiting”.
Appropriate correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE ANGLO CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/          Examiner, Art Unit 2833